DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 49 through 53 and 74 through 76, in the reply filed on June 16, 2022 is acknowledged.
Claims 54 through 73 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Method for Manufacturing an Ultrasound Transducer--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 74, 75 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 51, the term “preferably” (line 2) raises a great deal of confusion as to whether or not the limitations following the term are required by the claims.
In Claim 74, “the surface area of the transducer element” (line 8) lacks positive antecedent basis.
In Claim 75, it is unclear if the latter phrase of “a sheet of substrate” (lines 3-4) is referring to the earlier phrase of “a substrate” (line 4 of Claim 74).  Also, it is unclear if the latter phrase of “a piezoelectric material” (line 3) is referring to an earlier phrase of “a piezoelectric material” (lines 3-4 of Claim 74).  These phrases in Claim 75 raises confusion as to how many piezoelectric materials and how many substrates are being claims.  For purposes of examination, the interpretation has been made that each of these phrases are each referring to one substrate and one piezoelectric material.
In Claim 76, the term “optionally” (line 4) raises a great deal of confusion as to whether or not the limitations following the term are required by the claims.  Also, “the surface area of the transducer element” (lines 8-9) lacks positive antecedent basis.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 74 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2010/0125988 to Nakamura et al (hereinafter “Nakamura”).
Nakamura a method of producing a transducer, the method comprising the steps of:
providing a transducer element (e.g. ¶ [0002]), the transducer element comprising a piezoelectric material (e.g. 3) on at least part of a substrate (e.g. 1, in Fig. 3); and
connecting at least one second electrode (e.g. 4) or electrical connection to the transducer element (e.g. Fig. 11), a total or combined surface area of the regions of the one second electrode that is coupled to the transducer element is less than a surface area of the transducer element (e.g. 1, 2, 3, in Fig. 11).
With respect to the process steps being drawn to an “ultrasound transducer” (line 1 of Claim 74), these limitations recited in the preamble of the claims are intended use limitations and have not been given patentable weight since the body of the claims do not depend upon the preamble for completeness and the process steps are able to stand alone.  In re Hirao, 535 F.2d 67 190 USPQ 15 (CCPA 1976).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49 through 53, 74 through 76 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of U.S. Publication 2014/0139072 to Sudol (hereinafter “Sudol”).
Claims 49, 74, 75:  Nakamura a method for producing a plurality of piezoelectric ultrasound transducer elements, the method comprising the steps of: 
depositing a piezoelectric material (e.g. 3) on at least part of a surface of a sheet of substrate (e.g. 1) to form a layered member (e.g. Fig. 3, ¶ [0047]); 
connecting at least one second electrode (e.g. 4) to the transducer element (e.g. Fig. 11), a total or combined surface area of regions of the second electrode that is coupled to the transducer element is less than an overall surface area of the transducer element (e.g. 1, 2, 3, in Fig. 11); and
forming the piezoelectric ultrasound transducer elements from the layered member (e.g. Figs. 13 to 15, ¶¶ [0060] – [0064]).
Claim 50:  Nakamura further discloses that the piezoelectric material is deposited on at least the part of the surface of the substrate so as to cover at least a majority of the surface of the sheet of substrate (see Fig. 3).
Claim 51:  Nakamura further discloses cutting (e.g. dicing) to a plurality of shaped portions from the layered member (e.g. ¶ [0062]), the shaped portions forming the transducer elements for producing the transducer elements therefrom; and
providing a layer of dielectric material (e.g. 7) onto at least some a surface of the piezoelectric material (e.g. Fig. 12).  The resist (7) can be read as a “dielectric” material as Nakamura discloses that the resist has some degree of electrical conductivity (e.g. ¶ [0059]).
Claim 53:  Nakamura further discloses that the piezoelectric material is a crystalline material <111> (e.g. ¶ [0046]) 
Claim 76:  Nakamura further discloses that the substrate is configured to form a first electrode (e.g. 2) of the transducer (e.g. Fig. 2).
Nakamura discloses that the process is used to manufacture piezoelectric transducer elements (e.g. ¶ [0002]).  However, Nakamura does not mention that the elements are ultrasound transducer elements.
Sudol discloses a manufacturing process that forms art-recognized equivalent transducer elements (e.g. Fig. 2c), where such elements include a piezoelectric material (e.g. 110), and are ultrasound transducer elements that can provide medical applications (e.g. ¶¶ [0001], [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elements of Nakamura can be ultrasound transducer elements, being that Sudol teaches that such art-recognized equivalent elements with a piezoelectric material can be used in medical applications.
Claim 52:  Sudol further discloses that the shaped portions (e.g. in Fig. 2c) are an active part (e.g. 100) and can include a tab (e.g. 185, in Fig. 2e) protruding from the active part and bending the tab relative to the active part, so that the tab is angled relative to the active part (as shown in Fig. 2e).  The claimed “tab” is read as flexible circuit (185) that is obviously bent at an angle relative to the active part to allow the active part be positioned relative to a current source (in Fig. 2e, ¶ [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura by adding a tab, as taught by Sudol, to positively allow the active part, or transducer elements, to be positioned relative to a current source.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2019-114953, discloses an ultrasound transducer that includes transducer elements (e.g. 10) with electrodes (see Fig. 1).
b)	Non-Patent Literature IEEE Publication to Kline-Schoder et al, entitled “Fabrication of High Frequency Ultrasonic Transducer Arrays using Physical Vapor Deposition”, discloses depositing a piezoelectric material on a substrate (see entire document).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896